REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims has overcome the closet prior art Andersen et al. (US 2016/0075976) in view of Burgess et al. (WO 2011/098579). 
Andersen et al. discloses microencapsulation of detergent enzymes. DNases are mentioned as one of many enzymes in a list ([0059]) and certain suitable DNases are described ([0094]). With regard to “polyester based fabrics”, Andersen notes that certain additional detergent formulation components referred to as “soil release polymers” can aid in the removal of soils from fabrics such as cotton and polyester based fabrics ([0192]). Exemplary polymers that may comprise the detergent formulation are taught at [0150] for various purposes including soil release.
Burgess et al. disclose the use of DNase to prevent biofilm formation.
However, none of the cited references teaches or suggests 1 method of cleaning a textile, comprising washing the textile in a wash liquor, and rinsing the textile, wherein a liquid composition comprising a polypeptide having DNase activity is added during rinsing, wherein static electricity on the textile is prevented, reduced or removed.
Moreover, as explained in the specification, Applicant has identified a previously unknown problem; namely, that the presence of and build-up of DNA on a textile results in an increase of static electricity on an item. For example, Example 1 shows that the higher the DNA concentration placed on a textile before wash, the more static electric the swatches were after wash when they were dry. In particular, Example 1 shows that, “presence of DNA on textile causes the textile to be static electric after wash when the swatches were dry. The higher a concentration of DNA was placed on the textile before wash the more static electric the swatches were after wash when they were dry.”  This was whether DNase was present in the wash solution or not.
The additional rinse step wherein a liquid composition comprising a polypeptides having DNase activity is added during rinsing, wherein static electricity on the textile is prevented, reduced or removed is an unexpected and unobvious solution.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        4/9/21